COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-15-00289-CR


WAYLAND EARL BAILEY, JR.                                            APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 43RD DISTRICT COURT OF PARKER COUNTY
                     TRIAL COURT NO. CR11-0741

                                     ----------

             MEMORANDUM OPINION1 AND JUDGMENT
             ON PERMANENT ABATEMENT OF APPEAL

                                     ----------

      We have considered Appellant Wayland Earl Bailey, Jr.’s “Motion to

Permanently Abate” this appeal. Attached to the motion is the certificate of death

showing that Bailey died on November 24, 2015.




      1
       See Tex. R. App. P. 47.1.
      The death of an appellant during the pendency of an appeal deprives this

court of jurisdiction. Molitor v. State, 862 S.W.2d 615, 616 (Tex. Crim. App.

1993). Under these circumstances, the appropriate disposition is the permanent

abatement of the appeal. See Tex. R. App. P. 7.1(a)(2).

      No decision of this court having been delivered prior to the receipt of this

motion, the court finds the motion should be granted. It is therefore ordered,

adjudged, and decreed that the appeal is permanently abated.

                                                  PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 11, 2016




                                        2